Citation Nr: 1803996	
Decision Date: 01/23/18    Archive Date: 01/31/18

DOCKET NO.  14-00 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for erectile dysfunction.  

2.  Entitlement to service connection for erectile dysfunction.  

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to an initial disability rating in excess of 20 percent for residuals, status post removal, bladder tumor.  

5.  Entitlement to an initial compensable disability rating for right ankle degenerative arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

A. B., Counsel


INTRODUCTION

The Veteran served on active duty from August 1990 to September 2012.    

This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2013, September 2013, and January 2016 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).

The claim for service connection for erectile dysfunction was initially denied in a September 2013 rating decision and the Veteran did not appeal the denial of that issue.  The Board finds that the benefits claimed and denied in the prior rating decision and the current claim are the same as the Veteran has identified the same disability in both claims.  The Board, therefore, does not construe the current claim as a claim for a "distinctly diagnosed disease" from the claim adjudicated in 2013.  As such, his current claim is not a separate and distinct claim, but rather a claim to reopen his prior determination.  See Velez v. Shinseki, 23 Vet. App. 199 (2009).   

In a September 2013 rating decision, an increased rating of 20 percent was granted for service-connected residuals, status post removal, bladder tumor.  As a claimant is presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded, the claim for a higher initial rating for right shoulder disability remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The issues of entitlement to higher initial ratings for right ankle disability and residuals, status post removal, bladder tumor (herein bladder disability), are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In September 2013, service connection for erectile dysfunction was denied; a notice of disagreement and/or new and material evidence was not submitted within one year of notice of that decision.  

2.  Evidence received more than one year after the September 2013 decision is not cumulative or redundant of the evidence previously of record and raises a reasonable possibility of substantiating the claim for service connection for erectile dysfunction.

3.  Hypertension, first manifested several years post-discharge, did not have its clinical onset during or as a result of service.  

4.  Erectile Dysfunction, first manifested several years post-discharge, did not have its clinical onset during or as a result of service or a service-connected disability.  


CONCLUSIONS OF LAW

1.  The September 2013 rating decision that denied service connection for erectile dysfunction is final.  38 U.S.C. §§ 7104(b), 7105(c) (2012); 38 C.F.R. §§ 3.104, 20.201, 20.302, 20.1103 (2017).

2.  Evidence received more than one year since the September 2013 decision is new and material and the claim for service connection for erectile dysfunction is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

3.  The criteria for service connection for hypertension are not met. 38 U.S.C. 
§§ 1101, 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 4.104, Diagnostic Code 7101 (Note 1) (2017).

4.  The criteria for service connection for erectile dysfunction are not met. 38 U.S.C. §§ 1101, 1110, 1112, 5107; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310, 4.104, Diagnostic Code 7101 (Note 1).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veteran's claims and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Claim to Reopen: Erectile Dysfunction

Generally, a claim which has been finally denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C. § 7105(c).  However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C. § 5108.

The claim for service connection for erectile dysfunction was initially denied in an unappealed September 2013 rating decision, in part, on the basis that the evidence did not demonstrate a current diagnosis of erectile dysfunction.  The Veteran did not submit a notice of disagreement or new and material evidence within one year of notice of the rating decision.  In April 2014, VA received a notice of disagreement regarding the September 2013 rating decision; however, it was limited to two other issues (the ratings assigned for the right ankle and bladder tumor).  Therefore, the decision on erectile dysfunction became final.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.104, 3.156(b), 20.202, 20.1103; see Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (holding that VA has a duty to consider in every case whether evidence received within one year of an RO decision is new and material so as to prevent the decision from becoming final under 38 C.F.R. § 3.156(c)).

The claims file demonstrates a diagnosis of erectile dysfunction in an October 2015, private treatment record.  This evidence is new and material to the reason for the prior denial, namely whether the Veteran currently has the claimed disability.  As such, the claim is reopened.


Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. See 38 U.S.C. §§ 1110 (2012); 38 C.F.R. § 3.303(a) (2017). "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service' - the so-called "nexus" requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, 
(2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as hypertension, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service. 38 U.S.C. 
§§ 1101, 1112 (West 2012); 38 C.F.R. §§ 3.307(a), 3.309(a) (2017). 

With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes. 38 C.F.R.
§ 3.303(b). Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element for certain chronic disabilities is through a demonstration of continuity of symptomatology. See Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.309(a) (2017).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107 (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Hypertension

The Veteran contends that he incurred hypertension during or as a result of military service.  He states that his high blood pressure was left untreated in several physicals, to include the one upon his separation from active duty.  After reviewing the record, the Board finds that service connection for hypertension is not warranted.   

At the outset, the Board notes that hypertension for VA purposes is defined as diastolic blood pressure that is predominantly 90 millimeters or greater, and isolated systolic hypertension is defined as systolic blood pressure that is predominantly 
160 millimeters or greater with a diastolic blood pressure of less than 
90 millimeters. 38 C.F.R. § 4.104, Diagnostic Code 7101 (Note 1) (2017). Generally, to support a diagnosis of hypertension, the blood pressure readings must be taken two or more times on at least three different days.  See Gill v. Shinseki, 
26 Vet. App. 386, 390 (2013) ((holding that "the specified number of readings [in § 4.104, DC 7101, Note 1] applies only to the confirmation of the existence of hypertension, as opposed to the level of hypertension necessary for a particular disability rating").

The Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of hypertension.  The records contain more than 30 blood pressure readings, which were overwhelmingly within normal limits. In fact, only two times were the readings "above normal."  A February 2011 treatment record noted blood pressure of 128/90 and a March 2012 separation examination revealed blood pressure of 128/98.  At no time was the Veteran diagnosed with hypertension and service treatment records do not document that systolic blood pressure was
90 or greater.  Moreover, the Veteran denied high blood pressure multiple times throughout service, including in a February 2012 report of medical history at separation.  

Post-service records show the Veteran was first diagnosed with hypertension on October 14, 2015, after elevated blood pressure readings were recorded on October 7, 9, and 10 that month.  Treatment records between discharge and his initial diagnosis (about 3 years) are negative for such elevated blood pressure readings or diagnosis/treatment of hypertension.  Therefore, the first evidence of hypertension came more than four years post-discharge from military service. 

The Board finds that as the Veteran's hypertension was not demonstrated until more than four years after discharge, and certainly not within the first year following discharge from military service, presumptive service connection is not warranted under 38 C.F.R. §§ 3.307(a), 3.309(a) (2017). 

The Board acknowledges the Veteran's contention that he had several elevated blood pressure readings in service, which demonstrate that he had hypertension during service.  However, as noted above, only two such readings above normal limits are demonstrated in the record.  Moreover, to the extent that the Veteran asserts that these readings or even other higher but still within normal limits readings demonstrate that he had hypertension during service, the Board notes that he is not competent to render such an opinion.  To diagnose a specific disability like hypertension and opine as to the etiology of such symptoms requires medical expertise, which he has not been shown to possess. See Jandreau v. Shinseki, 
492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Indeed, hypertension is a disease of the arteries and veins that requires specialized training and testing for a diagnosis.  38 C.F.R. § 4.104.  Moreover, the fact that his blood pressure was found to be predominately within normal limits all throughout his service and for several years thereafter weighs significantly against his claim. 

The Veteran has not submitted competent evidence indicating that hypertension was incurred during or due to service.  Additionally, the weight of the competent evidence in the claims file demonstrates that the disability had onset four years post-discharge.  As such, the Board finds that VA's duty to provide a VA examination is not triggered in this case.  

Based on the foregoing, the Board finds that the evidence of record weighs against 
a finding of service connection for hypertension as the preponderance of the evidence is against the claim.  Therefore, it is denied. As there is not an approximate balance of evidence, that benefit of the doubt rule is not applicable in this case. See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).s

Erectile Dysfunction

The Veteran contends that he incurred erectile dysfunction as a result of hypertension or his service-connected bladder disability.  However, the Board finds that service connection for erectile dysfunction is not warranted.   

The Veteran has not alleged that his erectile dysfunction began during or as a result of his military service.  Indeed, his service treatment records are negative for any complaints, treatment, or diagnosis of erectile dysfunction and such a finding was not noted upon separation examination and report of medical history in February 2012.  Indeed, his vascular system and external genitalia (genitourinary) were both clinically evaluated as normal. 

The first diagnosis of erectile dysfunction is in an October 2015 treatment record, where a physician indicated that the disability is "[p]perhaps due to [hypertension]."  The Veteran filed the current claim for service connection benefits the next day.  There is no other indication of erectile dysfunction prior to this diagnosis nor is there any evidence that his erectile dysfunction is proximately related to anything other than hypertension.  

The Board acknowledges the Veteran's contention that his erectile dysfunction is proximately due to hypertension or to his service-connected bladder disability.  However, he is not competent to render such an opinion.  To diagnose a specific disability and opine as to the etiology of such symptoms requires medical expertise, which he has not been shown to possess.  See Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

Moreover, as explained above, service connection for hypertension is denied.  As such, a showing of a proximate connection between hypertension and erectile dysfunction does not provide an avenue for service connection for erectile dysfunction.  The only medical evidence of record regarding the etiology of erectile dysfunction is that of the October 2015 private treatment provider suggesting a proximate connection between erectile dysfunction and hypertension.  There is no other competent evidence suggesting a different cause for erectile dysfunction and no evidence demonstrating a proximate connection between erectile dysfunction and the service-connected bladder disability.  

The Veteran has not submitted competent evidence that even suggests that erectile dysfunction is proximately related to service or a service-connected disability.  As such, the Board finds that VA's duty to provide a VA examination is not triggered in this case.  

Based on the foregoing, the Board finds that the weight of the evidence of record does not support a finding of service connection for erectile dysfunction.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim, and it is, therefore, denied. In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b). However, as there is not an approximate balance of evidence, that rule is not applicable in this case. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

New and material evidence having been received; the claim for service connection for erectile dysfunction is reopened.  

Service connection for hypertension is denied.  

Service connection for erectile dysfunction is denied.  


REMAND

Following the last adjudication of the issues of entitlement to higher initial ratings for the right ankle and bladder disabilities in a September 2013 rating decision and a September 2013 statement of the case (SOC), new evidence in the form of VA treatment records and October 2017 VA examinations were added to the record by the RO.  These issues were certified to the Board in July 2014 and it appears they were transferred to it the following month.  However, the issues were not then readjudicated with consideration of the new evidence in a supplemental statement of the case (SSOC).  As this evidence was obtained by the RO and a waiver has not been submitted regarding this evidence, a remand is required.  In this regard, the Veteran's representative submitted a VA Form 646 on these issues in July 2014; however, there is no indication that they considered the new VA treatment records and 2017 examination reports.  In this regard, the January 2018 brief from the same organization did not include the two initial increased rating issues.  To ensure full due process, the Board exercises its discretion to remand this part of the appeal for readjudication and to provide the opportunity to submit update argument.  38 C.F.R. § 19.37(b) (regarding additional evidence received by the AOJ after transfer to the Board).

Accordingly, the case is REMANDED for the following action:

Readjudicate the issues of entitlement to higher initial ratings for right ankle and bladder disabilities in light of all evidence received or added to the record since the 2013 rating decision and SOC.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


